Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the RCE and amendments filed on March 29, 2021.
Claims 1-20 are currently pending.
Claims 1, 6, 11, 16, and 20 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Claim Objections
Claim 11 is objected to because of the following informalities:  the amended limitation beginning with “derive” states: “a status update from at least one the first user or the second user…”  The claim should read: “a status update from at least one of the first user or the second user…”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the "receiving the status update" in line 23.  Previously, in claim 1, there is “a request for a status update” but there is no prior recitation of receiving a status update which renders the claim indefinite.  Independent claims 11 and 20 contain similar language and are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 5, 10-13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al., U.S. Patent Application Publication 2006/0255931 (Hartsfield); in view of Cili et al., U.S. Patent Application Publication 2015/0199653 (Cili); in view of Sar et al., U.S. Patent Application Publication 2015/0149227 (Sar); and in further view of Haberman, U.S. Patent Application Publication 2015/0142313 (Haberman).

With respect to independent claim 1 Hartsfield teaches:
A method for security and automation systems comprising:
receiving, at a control panel of a security and automation system, scheduling data associated with a schedule for each of two or more users at a home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.  Hartsfield also teaches facilitating multiple user permissions and rights in [0041].), 
communicating, by the control panel of the security and automation system, the alert to at least the first user and the second user of the two or more users (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].) 

Hartsfield does not explicitly disclose:
the scheduling data indicating an event associated with a first user and a second user of the two or more users;
receiving current weather data from a third-party data source;
comparing the current weather data to the received scheduling data associated with the schedule for each of the two or more users;

predicting a cancellation of the event associated with the first user and the second user based at least in part on the comparing the current weather data to the received scheduling data;
deriving, in response to receiving a request for a status update from at least one of the first user or second user of the two or more users, an alert based at least in part on the predicting the cancellation of the event associated with the first user and the second user and the estimated amount of time of the first user to travel from the current location to the event; and
based at least in part on receiving the status update from at least one of the first user or the second user of the two or more users.

However Cili teaches:
the scheduling data indicating an event associated with a first user and a second user of the two or more users (Cili teaches meeting (event) information that specifies an organizer (first user) and at least one invitee (second user) in [0005].);
comparing the current weather data to the received scheduling data associated with the schedule for each of the two or more users (Cili teaches meeting (event) information that specifies an organizer (first user) and at least one invitee (second user) in [0005].  Cili also teaches calculating a suggested meeting time based on existing weather conditions that influence the amount of time that is required for the organizer and/or the at least one invitee to travel to the location; see claim 5, [0018], and [0024].);
estimating an amount of time of the first user of the two or more users to travel from a current location of the first user to the event associated with the first user and the second user based at least in part on the current weather data (Cili teaches calculating a suggested meeting time based on weather conditions that influence the amount of time that is required for the organizer and/or the at least one invitee to travel to the location; see claim 5, [0018], and [0024].);
the event associated with the first user and the second user based at least in part on the comparing the current weather data to the received scheduling data (Cili teaches determining that a meeting location has been updated and the location adaptive calendar system indicates (predicts) that one invitee will require additional travel time and updating potential meeting times (rescheduling); see [0020].  Cili further teaches that travel route information can be dynamically updated by considering existing weather conditions; see [0018].  Cili also teaches updating, based on the calendar information and location information associated with the invitees, a time, location, and duration of a meeting techniques to increase meeting intendance including removing (cancellation) particular invitees; see [0030].)
deriving, in response to receiving a request for a status update from at least one of the first user or second user of the two or more users (Cili teaches receiving input form the user (request) to update the meeting based on suggestions; see [0029].  Cili also teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting; see [0034].), an alert … of the event associated with the first user and the second user and the estimated amount of time of the first user to travel from the current location to the event (Cili teaches determining whether input is received from the user (request for a status update) to send meeting invitations out to one or more invitees and waits for the user to make a decision (e.g., accept, update, or cancel the meeting); see [0031].  Cili also teaches updating, based on the calendar information and location information associated with the invitees, a time, location, and duration of a meeting techniques to increase meeting intendance including removing (cancellation) particular invitees; see [0030].); and
based at least in part on receiving the status update from at least one of the first user or the second user of the two or more users (Cili teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting and presenting notification to the other users; see [0034].).

It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Cili’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to dynamically analyze user location information to compare to proposed and scheduled meetings; see [0017].

Hartsfield and Cili do not teach:
receiving current weather data from a third-party data source 
predicting a cancellation of the event

Sar teaches:
predicting a cancellation of the event (Sar teaches indicating, to a user, a status of a task, including an indication that the task may need to be cancelled based on various attribute values; see [0030].  The cancellation is determined based on a likelihood (prediction) of a user completing the task; see [0030].)
Hartsfield, Cili, and Sar are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system, Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes, and Sar teaches a task management system.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Sar’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to efficiently complete tasks; see [0019].

Hartsfield, Cili, and Sar do not teach but Haberman teaches:
receiving current weather data from a third-party data source (Haberman teaches obtaining weather information from weather stations and other reporting equipment in [0024].)
Hartsfield, Cili, Sar, and Haberman are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system, Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes, Sar teaches a task management system, and Haberman teaches route analysis and travel time updates based on weather.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Haberman’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to provide a localized, custom, and dynamic weather analysis for areas along a travel route; see [0005].

With respect to claim 2, the rejection of claim 1 is incorporated and further Cili teaches:
receiving updated scheduling data associated with the schedule for at least one of the two or more users at the home automation system (Cili teaches providing a notice to invitees that at least one invitee will be unable to make a scheduled meeting on time; see [0034].); and
deriving an updated alert based, at least in part, on the received updated scheduling data (Cili teaches dynamically displaying meeting times and updated in response to changes; see [0020].).
See the rejection of claim 1 for the motivation to combine references.

With respect to claim 3, the rejection of claim 2 is incorporated and further Cili teaches:
(Cili teaches analyzing meetings during a specific time period and that updates can occur periodically or dynamically; see [0018].), on a continuous basis, in real-time (Cili teaches dynamic updates in the abstract.), or in response to a request (Cili teaches a user can modify and/or confirm a new meeting; see [0025].), or a combination thereof.
See the rejection of claim 1 for the motivation to combine references.

With respect to claim 5, the rejection of claim 1 is incorporated and further Hartsfield teaches:
communicating the alert comprises any of broadcasting the alert at the home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.) or communicating the alert to a remote computing device (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].  The software application described by Hartsfield may be accessed via a cell phone; see [0044].), or a combination thereof.

With respect to claim 10, the rejection of claim 1 is incorporated and further Hartsfield teaches:
the alert is further derived based, at least in part, on one or more inputted user preferences (Hartsfield teaches a schedule set by a user (user preference) that includes events such as turning a lamp on or off; see [0063].).

With respect to independent claim 11 Hartsfield teaches:
An apparatus for a security and automation system comprising:
a processor; (See figure 5 and [0068]-[0071] of Hartsfield.)
memory in electronic communication with the processor (See figure 5 and [0068]-[0071] of Hartsfield.); and 
See figure 5 and [0068]-[0071] of Hartsfield.) to:
receive, at a control panel of the security and automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.), scheduling data associated with a schedule for each of two or more users at a home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.  Hartsfield also teaches facilitating multiple user permissions and rights in [0041].), the scheduling data indicating an event (Hartsfield teaches a schedule set by a user that includes events such as turning a lamp on or off; see [0063].);
communicate, by the control panel of the security and automation system, the alert to at least the first user of the two or more users (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].), 

Hartsfield does not explicitly disclose:
the scheduling data indicating an event associated with a first user and a second user of the two or more users;
receive current weather data from a third-party data source;
compare the current weather data to the received scheduling data associated with the schedule for each of the two or more users;
estimate an amount of time of the first user of the two or more users to travel from a current location of the first user to the event associated with the first user and the second user based at least in part on the current weather data;
predict a cancellation of the event associated with the first user and the second user based at least in part on the comparing the current weather data to the received scheduling data;
derive, in response to receiving a request for a status update from at least one the first user or the second user of the two or more users, an alert based at least in part, on the 
based at least in part on receiving the status update from at least one of the first user or the second user of the two or more users.

However Cili teaches:
the scheduling data indicating an event associated with a first user and a second user of the two or more users (Cili teaches meeting (event) information that specifies an organizer (first user) and at least one invitee (second user) in [0005].);
compare the current weather data to the received scheduling data associated with the schedule for each of the two or more users (Cili teaches meeting (event) information that specifies an organizer (first user) and at least one invitee (second user) in [0005].  Cili also teaches calculating a suggested meeting time based on existing weather conditions that influence the amount of time that is required for the organizer and/or the at least one invitee to travel to the location; see claim 5, [0018], and [0024].);
estimate an amount of time of the first user of the two or more users to travel from a current location of the first user to the event associated with the first user and the second user based at least in part on the current weather data (Cili teaches calculating a suggested meeting time based on weather conditions that influence the amount of time that is required for the organizer and/or the at least one invitee to travel to the location; see claim 5, [0018], and [0024].);
the event associated with the first user and the second user based at least in part on the comparing the current weather data to the received scheduling data (Cili teaches determining that a meeting location has been updated and the location adaptive calendar system indicates (predicts) that one invitee will require additional travel time and updating potential meeting times (rescheduling); see [0020].  Cili further teaches that travel route information can be dynamically updated by considering existing weather conditions; see [0018].)
(Cili teaches receiving input form the user (request) to update the meeting based on suggestions; see [0029].  Cili also teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting; see [0034].), an alert … of the event associated with the first user and the second user and the estimated amount of time of the first user to travel from the current location to the event (Cili teaches dynamically displaying meeting times and updated in response to changes; see [0020].  Cili teaches providing a notice to invitees that at least one invitee will be unable to make a scheduled meeting on time; see [0034].); and
based at least in part on receiving the status update from at least one of the first user or the second user of the two or more users (Cili teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting and presenting notification to the other users; see [0034].).
Hartsfield and Cili are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system and Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Cili’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to dynamically analyze user location information to compare to proposed and scheduled meetings; see [0017].

Hartsfield and Cili do not teach:
receive current weather data from a third-party data source 
predicting a cancellation of the event


predicting a cancellation of the event (Sar teaches indicating, to a user, a status of a task, including an indication that the task may need to be cancelled based on various attribute values; see [0030].  The cancellation is determined based on a likelihood (prediction) of a user completing the task; see [0030].)
Hartsfield, Cili, and Sar are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system, Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes, and Sar teaches a task management system.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Sar’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to efficiently complete tasks; see [0019].

Hartsfield, Cili, and Sar do not teach but Haberman teaches:
receiving current weather data from a third-party data source (Haberman teaches obtaining weather information from weather stations and other reporting equipment in [0024].)
Hartsfield, Cili, Sar, and Haberman are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system, Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes, Sar teaches a task management system, and Haberman teaches route analysis and travel time updates based on weather.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Haberman’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of 

With respect to claim 12, the rejection of claim 11 is incorporated and further Cili teaches:
the processor (See figure 6 and [0035] of Cili.) is further configured to:
receiving updated scheduling data associated with the schedule for at least one of the two or more users at the home automation system (Cili teaches providing a notice to invitees that at least one invitee will be unable to make a scheduled meeting on time; see [0034].); and
deriving an updated alert based, at least in part, on the received updated scheduling data (Cili teaches dynamically displaying meeting times and updated in response to changes; see [0020].).
See the rejection of claim 11 for the motivation to combine references.

With respect to claim 13, the rejection of claim 12 is incorporated and further Cili
 teaches:
the updated scheduling data is received at any of predetermined intervals (Cili teaches analyzing meetings during a specific time period and that updates can occur periodically or dynamically; see [0018].), on a continuous basis, in real-time (Cili teaches dynamic updates in the abstract.), or in response to a request (Cili teaches a user can modify and/or confirm a new meeting; see [0025].), or a combination thereof.
See the rejection of claim 11 for the motivation to combine references.

With respect to claim 15, the rejection of claim 11 is incorporated and further Hartsfield teaches:
communicating the alert comprises any of broadcasting the alert at the home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.) or (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].  The software application described by Hartsfield may be accessed via a cell phone; see [0044].), or a combination thereof.

With respect to independent claim 20 Hartsfield teaches:
A non-transitory computer-readable medium storing computer-executable code for a security and automation system (See figure 5 and [0068]-[0071] of Hartsfield.), the code executable by a processor to:
receive, at the control panel of the security and automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.), scheduling data associated with a schedule for each of two or more users at a home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.  Hartsfield also teaches facilitating multiple user permissions and rights in [0041].), the scheduling data indicating an event (Hartsfield teaches a schedule set by a user that includes events such as turning a lamp on or off; see [0063].);
communicate, by the control panel of the security and automation system, the alert to at least the first user of the two or more users (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].),

Hartsfield does not explicitly disclose:
the scheduling data indicating an event associated with a first user and a second user of the two or more users;
receive current weather data from a third-party data source;
compare the current weather data to the received scheduling data associated with the schedule for each of the two or more users;

predict a cancellation of the event associated with the first user and the second user based at least in part on the comparing the current weather data to the received scheduling data;
derive, in response to receiving a request for a status update from at least one of the first user or second user of the two or more users, an alert based at least in part on the predicting the cancellation of the event associated with the first user and the second user and the estimated amount of time of the first user to travel from the current location to the event; and
based at least in part on receiving the status update from at least one of the first user or the second user of the two or more users.

However Cili teaches:
the scheduling data indicating an event associated with a first user and a second user of the two or more users (Cili teaches meeting (event) information that specifies an organizer (first user) and at least one invitee (second user) in [0005].);
compare the current weather data to the received scheduling data associated with the schedule for each of the two or more users (Cili teaches meeting (event) information that specifies an organizer (first user) and at least one invitee (second user) in [0005].  Cili also teaches calculating a suggested meeting time based on existing weather conditions that influence the amount of time that is required for the organizer and/or the at least one invitee to travel to the location; see claim 5, [0018], and [0024].);
estimate an amount of time of the first user of the two or more users to travel from a current location of the first user to the event associated with the first user and the second user based at least in part on the current weather data (Cili teaches calculating a suggested meeting time based on weather conditions that influence the amount of time that is required for the organizer and/or the at least one invitee to travel to the location; see claim 5, [0018], and [0024].);
predict a cancellation of the event associated with the first user and the second user based at least in part on the comparing the current weather data to the received scheduling data (Cili teaches determining that a meeting location has been updated and the location adaptive calendar system indicates (predicts) that one invitee will require additional travel time and updating potential meeting times (rescheduling); see [0020].  Cili further teaches that travel route information can be dynamically updated by considering existing weather conditions; see [0018].)
derive, in response to receiving a request for a status update from at least one of the first user or second user of the two or more users (Cili teaches receiving input form the user (request) to update the meeting based on suggestions; see [0029].  Cili also teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting; see [0034].), an … of the event associated with the first user and the second user and the estimated amount of time of the first user to travel from the current location to the event (Cili teaches dynamically displaying meeting times and updated in response to changes; see [0020].  Cili teaches providing a notice to invitees that at least one invitee will be unable to make a scheduled meeting on time; see [0034].); and
based at least in part on receiving the status update from at least one of the first user or the second user of the two or more users (Cili teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting and presenting notification to the other users; see [0034].).
Hartsfield and Cili are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system and Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes.


Hartsfield and Cili do not teach:
receiving current weather data from a third-party data source 
predicting a cancellation of the event

Sar teaches:
predicting a cancellation of the event (Sar teaches indicating, to a user, a status of a task, including an indication that the task may need to be cancelled based on various attribute values; see [0030].  The cancellation is determined based on a likelihood (prediction) of a user completing the task; see [0030].)
Hartsfield, Cili, and Sar are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system, Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes, and Sar teaches a task management system.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Sar’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to efficiently complete tasks; see [0019].

Hartsfield, Cili, and Sar do not teach but Haberman teaches:
receiving current weather data from a third-party data source (Haberman teaches obtaining weather information from weather stations and other reporting equipment in [0024].)

It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Haberman’s travel and weather updates into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to provide a localized, custom, and dynamic weather analysis for areas along a travel route; see [0005].

Claims 4, 6-9, 14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hartsfield et al., U.S. Patent Application Publication 2006/0255931 (Hartsfield); in view of Cili et al., U.S. Patent Application Publication 2015/0199653 (Cili); and in view of Haberman, U.S. Patent Application Publication 2015/0142313 (Haberman).; and in further view of Myllarniemi et al., “Meeting Scheduling Across Heterogeneous Calendars and Organizations Utilizing Mobile Devices and Cloud Services” (Myllarniemi).

With respect to claim 4, the rejection of claim 1 is incorporated and further Hartsfield  teaches:
a home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.)
communicating the alert to at least one of the two or more users (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].).

Myllarniemi teaches:
(Myllarniemi teaches incorporating cloud service information from at least Google Calendar; see figure 2, section 3.2, and section 5.);
associating the received third-party data with the received scheduling data (Myllarniemi teaches incorporating the cloud calendar service into the system that is used to device available meeting times; see section 3.2 and section 5.); 
deriving the alert based, at least in part, on the associating (Myllarniemi teaches providing an organizer with time slot information based on the calendar queries and meeting requests; see figure 1 and section 3.1.  The organizer then selects a time and a meeting request (alert) is sent to the invited users; see figure 1 and section 3.1.); and 
Hartsfield, Cili, Sar, Haberman, and Myllarniemi are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system, Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes, Sar teaches a task management system, and Haberman teaches route analysis and travel time updates based on weather, and Myllarniemi teaches a calendar system that provides recommendations for meeting times based on users’ calendars.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Myllarniemi’s third party data analysis and alert derivation into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to aid organizers in making better decisions regarding meeting times as discussed in the Abstract.

With respect to claim 6, the rejection of claim 1 is incorporated and further Hartsfield teaches:
a home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.)
communicating the derived status update to at least one of the two or more users (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].  The software application described by Hartsfield may be accessed via a cell phone; see [0044].).

Cili teaches:
the request for the status update (Cili teaches receiving input form the user (request) to update the meeting based on suggestions; see [0029].  Cili also teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting; see [0034].)

Myllarniemi teaches:
receiving a command (Myllarniemi teaches an organizer requests to create a meeting proposal; see figure 1 and section 3.1.);
deriving the status update associated with the received scheduling data for the two or more users (Myllarniemi teaches comparing calendars to determine a proper meeting time and providing an organizer with time slot information based on the calendar queries and meeting requests; see figure 1 and section 3.1.  ; see figure 1 and section 3.1.); and
See the rejection of claim 4 for the motivation to combine references.

With respect to claim 7, the rejection of claim 6 is incorporated and further Hartsfield teaches:
communicating the derived status update comprises any of providing, at the home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.), a visual display (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].  The software application described by Hartsfield may be accessed via a cell phone; see [0044].), an auditory display, or a haptic display, or a combination thereof.

With respect to claim 8, the rejection of claim 4 is incorporated and further Cili teaches:
(Cili teaches incorporating existing and/or historical traffic data into the dynamic updates; see [0018].), and current location data for each of the two or more users, or historical commuting time data, or a combination thereof.
See the rejection of claim 1 for the motivation to combine.

With respect to claim 9, the rejection of claim 1 is incorporated and further Myllarniemi teaches:
the scheduling data associated with the schedule for each of the two or more users is received from any of a digital calendar (Myllarniemi teaches an automated system involving various user calendars being queried and compared to determine a meeting time; see figure 1 and section 3.1.) or manual user input, or a combination thereof.
See the rejection of claim 4 for the motivation to combine.

With respect to claim 14, the rejection of claim 11 is incorporated and further Hartsfield teaches:
a home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.)
communicate the alert to at least one of the two or more users (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].).

Myllarniemi teaches:
receive third-party data (Myllarniemi teaches incorporating cloud service information from at least Google Calendar; see figure 2, section 3.2, and section 5.);
associate the received third-party data with the received scheduling data (Myllarniemi teaches incorporating the cloud calendar service into the system that is used to device available meeting times; see section 3.2 and section 5.);
(Myllarniemi teaches providing an organizer with time slot information based on the calendar queries and meeting requests; see figure 1 and section 3.1.  The organizer then selects a time and a meeting request (alert) is sent to the invited users; see figure 1 and section 3.1.); and
Hartsfield, Cili, Sar, Haberman, and Myllarniemi are analogous art directed towards automated scheduling and prediction systems.  Hartsfield teaches a modular automation and security system that incorporates a user’s weekly schedule into the system, Cili a calendar system that incorporates location and travel times (including weather data) to determine possible meeting times and predict changes, Sar teaches a task management system, and Haberman teaches route analysis and travel time updates based on weather, and Myllarniemi teaches a calendar system that provides recommendations for meeting times based on users’ calendars.
It would have been obvious for one of ordinary skill in the art of automated scheduling to incorporate Myllarniemi’s third party data analysis and alert derivation into Hartsfield’s system before the effective filing date of the claimed invention.  It would have been obvious because on of ordinary skill would be motivated to aid organizers in making better decisions regarding meeting times as discussed in the Abstract.

With respect to claim 16, the rejection of claim 11 is incorporated and further Hartsfield teaches:
a home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.)
communicate the derived status update to at least one of the two or more users (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].  The software application described by Hartsfield may be accessed via a cell phone; see [0044].).

Cili teaches:
(Cili teaches receiving input form the user (request) to update the meeting based on suggestions; see [0029].  Cili also teaches presenting a user with the option to notify other invitees associated with a scheduled meeting that the user will be unable to make the meeting; see [0034].)

Myllarniemi teaches:
receive a command (Myllarniemi teaches an organizer requests to create a meeting proposal; see figure 1 and section 3.1.);
derive a status update associated with the received scheduling data for the two or more users (Myllarniemi teaches comparing calendars to determine a proper meeting time and providing an organizer with time slot information based on the calendar queries and meeting requests; see figure 1 and section 3.1.  ; see figure 1 and section 3.1.); and
See the rejection of claim 14 for the motivation to combine references.

With respect to claim 17, the rejection of claim 16 is incorporated and further Hartsfield teaches:
communicating the derived status update comprises any of providing, at the home automation system (Hartsfield teaches a modular automation and security system that is capable of controlling assorted household functions; see abstract and figure 2.), a visual display (Hartsfield teaches a modular security system that is capable of controlling assorted household functions including a display; see abstract, figure 2, and [0009].  The software application described by Hartsfield may be accessed via a cell phone; see [0044].), an auditory display, or a haptic display, or a combination thereof.

With respect to claim 18, the rejection of claim 14 is incorporated and further Cili teaches:
the third-party data comprises any of current traffic data, historical traffic data (Cili teaches incorporating existing and/or historical traffic data into the dynamic updates; see [0018].), and current location data for each of the two or more users, or historical commuting time data, or a combination thereof.
See the rejection of claim 11 for the motivation to combine.

With respect to claim 19, the rejection of claim 11 is incorporated and further Myllarniemi teaches:
the scheduling data associated with the schedule for each of the two or more users is received from any of a digital calendar (Myllarniemi teaches an automated system involving various user calendars being queried and compared to determine a meeting time; see figure 1 and section 3.1.) or manual user input, or a combination thereof.
See the rejection of claim 14 for the motivation to combine.

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
Beginning on page 8, Applicant argues that Sar, referenced in the previous Advisory Action, does not teach the newly claimed features.  Applicant argues that Sar does not “deriv[e], in response to receiving a request from a status update…”  Cili teaches these features and Applicant’s argument is not persuasive.  Sar’s teaching of determining, via attributes, a likelihood of a task being cancelled/rescheduled is sufficient to read on the claimed prediction; the claims provide no detail regarding the prediction and determining a likelihood via attributes is sufficient.  Additionally, Cili teaches rescheduling events which seems to imply a cancellation; if a scheduled event is rescheduled the original event no longer occurs and can be considered cancelled.  But, for the sake of clarity, Sar has been incorporated to teach the newly amended claims and cancellation limitations.  Applicant’s arguments are not persuasive.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andrews et al., U.S. Patent Application Publication 2006/0168592 – teaches a hazard (weather) coordination system that may reschedule or cancel various events.

Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on 571-272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 





/DANIEL T PELLETT/Primary Examiner, Art Unit 2121